Citation Nr: 9933060	
Decision Date: 11/24/99    Archive Date: 12/01/99

DOCKET NO.  95-26 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder, (PTSD).  


REPRESENTATION

Appellant represented by:	Wade Bosley, Attorney


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1956 to June 
1965.  

This matter arises from an October 1993 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana, which denied the benefit sought.  
The veteran filed a timely appeal, and the case has been 
referred to the Board of Veterans' Appeals (Board) for 
resolution.  


FINDING OF FACT

The veteran has been diagnosed with PTSD, and his claim for 
service connection for PTSD is supported by sufficient 
competent evidence to render the claim plausible and capable 
of substantiation.  


CONCLUSION OF LAW

The veteran's claim for service connection for PTSD is well 
grounded.  38 U.S.C.A. § 5107(a) West 1991); 38 C.F.R. 
§ 3.303 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has claimed entitlement to service connection for 
PTSD.  In reviewing a claim for service connection, the 
initial question is whether the claim is well grounded.  In 
this regard, the veteran must satisfy three elements.  First, 
there must be evidence of an incurrence or aggravation of an 
injury in service.  Second, there must be evidence (i.e. 
medical) of a current disability.  Third, there must be 
evidence of a nexus between the in-service injury or disease 
and the current disability, as shown through the medical 
evidence.  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  
Lay or medical evidence, as appropriate, may be used to 
substantiate the service incurrence.  See Caluza v. Brown, 6 
Vet. App. 498, 506 (1995); Layno v. Brown, 6 Vet. App. 465, 
469 (1994).  

The record shows that the veteran entered the Air Force in 
1961 after completing his undergraduate education at the 
United States Air Force Academy.  His available service 
personnel records show that while on active duty, he served 
as a navigator on flight status with the 1501st Air Transport 
Wing at Travis Air Force Base (TAFB), California; with the 
84th Air Transport Squadron, at TAFB, and with the 44th Air 
Transport Squadron also at TAFB.  The records also show that 
he was awarded the Armed Forces Expeditionary Medal.  In 
addition, per his Air Force Form-11, the veteran was shown to 
have a total of 456 days of temporary foreign service (TDY) 
between August 1961 and August 1964.  His Form DD-214 
indicates that he served overseas for one year, three months, 
and six days.  However neither the veteran's Form AF-11 nor 
his Form DD-214 indicates the foreign countries or 
territories where he served during his period of active duty.  
The veteran's service medical records are negative for any 
indication of a psychiatric disorder.  

The veteran currently maintains that while serving as a 
navigator aboard various Air Force and occasionally U.S. Navy 
transport aircraft, he often flew to Vietnam during the early 
stages of the American involvement in the Vietnam War.  He 
asserts that the aircraft squadrons to which he was assigned 
were detailed to transport troops and materiel to Vietnam, 
and would then recover dead and wounded military personnel to 
be flown back to the continental United States (CONUS).  The 
veteran contends that the experience of flying over exposed 
areas in a combat zone while unarmed, and the experience of 
witnessing the agonies of the combat wounded transported in 
his aircraft ultimately resulted in the onset of PTSD years 
later.  

In addition, the veteran recounted an incident which he 
claimed to have occurred while he was attached to a U.S. Navy 
transport squadron in approximately 1962.  The veteran 
reported that after initially landing in Vietnam, he was 
drawn aside by a General Stillwell, and directed to 
participate in a clandestine transport operation of some 
sort.  The veteran stated that he was directed to surrender 
his personal belongings including his uniform, and was issued 
civilian clothes and a .45 caliber automatic pistol.  
Afterwards, he indicated that he boarded a camouflage-painted 
C-123 transport aircraft, and was issued specially redacted 
navigation maps containing only the specific areas in which 
his aircraft was to operate.  The veteran claimed that his 
aircraft transported heavily armed, anonymous soldiers into 
an unnamed landing zone, after which his aircraft was loaded 
with seriously wounded and dead indigenous troops to be flown 
back to a hospital for treatment and burial.  The veteran 
reported that during this flight, his aircraft received 
incoming ground fire, and that that he was requested to 
assist in treating the wounded until landing.  Following 
this, the veteran stated that he was advised by General 
Stillwell never to speak of the incident to anyone, and that 
he never learned the names or units of any other participants 
in that particular operation.  The veteran maintains that 
exposure to the wounded and incoming ground fire while on 
board the camouflaged C-123 aircraft during the clandestine 
operation also contributed to his diagnosed PTSD.  

A well-grounded claim for service connection for PTSD has 
been submitted when there is "[1] medical evidence of a 
current [PTSD] disability; [2] lay evidence (presumed to be 
credible for these purposes) of an in-service stressor which 
in a case involving PTSD is the equivalent of an in-service 
incurrence or aggravation; and [3] medical evidence of a 
nexus between service and the current PTSD disability."  See 
Cohen v. Brown, 10 Vet. App. 128 (1997) (citations omitted).  

The Board observes that the record contains numerous medical 
diagnoses of PTSD related to the events the veteran currently 
claims to have experienced in Vietnam.  Contemporaneous 
clinical treatment records dating from March 1993 through 
December 1997 show that the veteran was treated for an 
anxiety disorder in March 1993.  Throughout this period, his 
symptomatology included insomnia and depression.  A treatment 
record from Dean R. Smith, M.D., dated in October 1993 
contains a diagnosis of Axis I PTSD based on the veteran's 
claimed experiences in Vietnam.  Dr. Smith based his 
assessment on the veteran's reported flashbacks, nightmares, 
and crying spells related to his memories of service in 
Vietnam.  Following this diagnosis, the clinical treatment 
records indicate that the veteran's PTSD symptomatology was 
based on early medical evacuation flights leaving from 
Southeast Asia on which the veteran participated as a 
navigator.  

The report of a VA rating examination dated in October 1993 
shows that the veteran provided a history of having served in 
the Air Force, and having made a number of flights into the 
Republic of South Vietnam, Laos, and Cambodia.  He reported 
feeling a great deal of stress with the knowledge that he was 
bringing in healthy bodies, and leaving with the maimed and 
wounded, in addition to the knowledge that he was being fired 
upon while in a defenseless aircraft.  With respect to 
employment, the veteran indicated that he had been most 
recently employed as a vice-president of an electronics 
company for 7 1/2 years, and that he had recently been fired as 
a result of his psychiatric symptoms.  The veteran's primary 
complaint involved difficulty concentrating, breaking out in 
sweats, and severe guilt over having survived the war when 
others did not.  In addition, the veteran reported 
experiencing nightmares, memory loss, and weight loss.  He 
also reported hoarding weapons, food, and other items for 
unclear reasons, and had not slept well in several years.  
The examiner concluded with a diagnosis of PTSD, secondary to 
participation in the Vietnam War.  

Dr. Smith submitted several additional letters stating that 
the veteran suffered from major depression and PTSD which was 
directly caused by his active service.  Letters dated in 
March 1994, February 1995, May 1995, and July 1995 all 
include Dr. Smith's opinion that the veteran met the full 
diagnostic criteria for PTSD, which was caused by 
participation in long flights carrying troops into combat and 
then carrying dead and wounded back to CONUS.  Dr. Smith 
stated that he considered such experiences to be outside the 
normal range of normal human experience, and that anyone 
would be distressed over such events.  Dr. Smith went on to 
discuss the veteran's various symptoms related to his PTSD.  

A letter dated in September 1994 was received from Judith E. 
Stark, MSW, ACSW, CCSW, CADAC, NCAC II, also stating that the 
veteran had PTSD which was brought on by his experiences 
during the Vietnam War.  She also indicated that the veteran 
suffered from depression, and that he was severely disabled 
by both disorders.  Ms. Stark went on to describe problems 
the veteran experienced with flashbacks, loss of sleep, and 
poor concentration.  

The Board has reviewed this evidence, and concludes that the 
veteran has presented evidence of a well-grounded claim for 
service connection for PTSD.  The Board finds that all 
elements for a finding of well-groundedness have been met.  
The October 1993 VA rating examination report, in addition to 
the multiple letters and statements from Dr. Smith, as well 
as the September 1995 letter from Ms. Stark all contain clear 
diagnoses of PTSD.  Further, these documents also contain 
medical opinions relating these disorders to the veteran's 
military service.  In addition, the Board accepts, for the 
limited purpose of well grounding the veteran's claim, the 
veteran's statements that he was exposed to stressful and 
traumatic events during the course of his active service.  As 
noted, the examination report and letters from Dr. Smith and 
Ms. Stark provide the required nexus between the veteran's 
claimed exposure to traumatic events and his currently 
diagnosed PTSD.  

Accordingly, the Board finds that the veteran has presented a 
claim that is well grounded.  However, further development of 
evidence is required before a final disposition of the 
appeal.  This additional development will be addressed in the 
REMAND portion of this decision.  


ORDER

The veteran's claim for service connection for PTSD is well 
grounded, and his appeal with respect to this issue is 
granted to that extent only.  


REMAND

Initially, the Board notes that in July 1999, after the 
current appeal had been perfected, the veteran's attorney 
submitted a letter in which he indicated that the veteran 
desired to withdraw his appeal.  The veteran's attorney 
stated that the veteran had advised him to withdraw the 
appeal with respect to entitlement to service connection for 
PTSD because of the extreme difficulty he was experiencing in 
proving the existence of his claimed stressors.  In addition, 
the veteran's hearing requests were also withdrawn.  

By a letter of July 1999, the RO informed the veteran that 
his attorney did not have the authority to withdraw the 
appeal, because the appeal had been initiated by the veteran.  
In order to withdraw the present appeal, it would be 
necessary for the veteran to submit a written request, as he 
personally signed the Notice of Disagreement, and the 
Substantive Appeal, VA Form 9.  In any event, the Board finds 
that before any further development of the case is 
undertaken, the RO should contact the veteran and determine 
if he currently desires to withdraw his appeal.  If the 
veteran indicates his desire to withdraw his appeal, all 
appropriate action should be undertaken to effect this wish, 
consistent with the provisions of 38 C.F.R. § 20.204(c) 
(1999).  

If the veteran indicates that he wishes to continue the 
present appeal, the Board finds that as the veteran has 
presented evidence, which, as discussed, establishes a well-
grounded claim for service connection, the VA has a further 
obligation to assist him in the development of evidence 
necessary to support his claim.  See 38 U.S.C.A. § 5103 (West 
1991); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps, 126 F.3d 1464.  In this regard, the Board notes that 
the veteran has established that he has a present disability 
with respect to PTSD, and while there may be some issue as to 
whether the diagnoses of PTSD are based upon a verifiable 
stressor history, the veteran has presented medical evidence 
establishing the required nexus between his PTSD and his 
active service.  See Cohen, 10 Vet. App. at 128.  

As noted, the veteran's service personnel records show that 
he served in the U.S. Air Force as a navigator on flight 
status, and that he was awarded the Armed Forces 
Expeditionary Medal.  The record shows that he served on 
active duty with the 1501st Air Transport Wing, the 55th Air 
Transport Squadron, and the 84th ATS at Travis Air Force 
Base, and that he spent a total of 456 days of temporary 
foreign service per his Air Force Form-11, although the 
record does not indicate the foreign countries in which this 
duty was performed.  The Board also notes that the veteran's 
Form DD-214 indicates that he spent a total of one year, 
three months, and six days overseas, but that it fails to 
indicate the nature of the veteran's service and is 
inconsistent with the amount of overseas duty indicated on 
his Form-11.  The veteran alleges as his claimed stressors 
that on numerous occasions he ferried troops to Vietnam for 
combat, and then brought wounded and dead soldiers back to 
the United States.  As the veteran has clear diagnoses of 
PTSD which are related to his period of active service, 
verification of the occurrence of the claimed stressors from 
the United States Armed Services Center for Research of Unit 
Records (USASCRUR) is required.  See 38 C.F.R. § 3.304(f) 
(1999); Zarycki v. Brown, 6 Vet. App. 91, 93 (1993).  

In addition, in the event that the alleged stressors are 
verified, competent medical evidence is required to link any 
current PTSD symptomatology to the in-service stressor(s), 
and also, to distinguish the degree to which the veteran's 
psychiatric symptomatology was caused by in-service 
stressors, or by other factors, to the extent possible.  It 
is therefore the opinion of the Board, that in the event that 
the veteran's stressors are verified, that the RO should 
schedule the veteran for an additional rating examination to 
determine the nature and severity of any diagnosed 
psychiatric disorders.  

Accordingly, in order to afford the veteran every 
consideration with respect to the present appeal, it is the 
Board's opinion that further development of the case is 
necessary.  Therefore, the case is REMANDED for the following 
action:  

1.  The RO should contact the veteran 
and, consistent with the provisions of 
38 C.F.R. § 20.204(c), should inquire 
whether the veteran still wishes to 
withdraw his appeal with respect to the 
issue of service connection for PTSD.  If 
the veteran wishes to withdraw his 
appeal, the RO should undertake all 
action necessary to effectuate that 
request in a manner consistent with all 
applicable statutes and regulations.  

2.  Only in the event that the veteran 
wishes to continue his appeal, after 
obtaining any necessary authorization, 
the RO should obtain and associate with 
the claims file any records of treatment 
for psychiatric disorders dated since the 
time of the last request for such 
information.  

3.  The RO should then attempt to verify 
the occurrence of the claimed stressors 
through the United States Armed Services 
Center for Research of Unit Records 
(USASCRUR), 7798 Cissna Road, Suite 101, 
Springfield, Virginia, 22150-3197.  In 
this regard, the veteran's statements (or 
the RO's summary of the pertinent 
information contained therein), copies of 
the veteran's service personnel records, 
and a copy of service (DD-214) should be 
forwarded to USASCRUR.  The RO is 
requested to attempt to determine the 
nature and types of missions flown by 
squadrons to which the veteran was 
attached during his active service, and 
to attempt to determine, to the extent 
possible, on which of these missions the 
veteran served.  

4.  Following this development, and only 
in the event that the RO determines that 
a stressor or stressors have been 
verified, the veteran should be scheduled 
to undergo a VA rating examination to 
determine the nature and severity of any 
and all psychiatric disorders with which 
he may be diagnosed.  The examiner is 
requested to offer an opinion as to 
whether the veteran suffers from PTSD 
that is related to his verified in-
service stressors.  The examiner is 
advised that only the veteran's verified 
in-service history as detailed in the 
reports provided by USASCRUR and/or by 
the RO, may be relied upon.  The 
veteran's claims folder should be made 
available to the examiner in advance of 
the scheduled examination.  The examiner 
should also clearly express the rationale 
upon which he bases his opinion.  

5.  Upon completion of the above, the RO 
should adjudicate the veteran's claim for 
service connection for PTSD on the basis 
of all the available evidence.  If the 
action taken is adverse to the veteran, 
he and his representative should be 
furnished with a supplemental statement 
of the case that contains a summary of 
the relevant evidence and a citation and 
discussion of the applicable laws and 
regulations.  He should also be afforded 
the opportunity to respond to that 
supplemental statement of the case before 
the case is returned to the Board for 
additional review.  

The purpose of this REMAND is for additional development.  
The Board does not intimate any opinion as to the merits of 
this case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence he 
desires to have considered in connection with the current 
appeal.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of the veteran until he is notified.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 



